                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


UNITED STATES OF AMERICA,                :
                                         :
                 v.                      :
                                         :        CRIMINAL ACTION NO.

JOHN KATZ,                               :        1:14-cr-0431-AT-1
                                         :



                                       ORDER


      Presently before the Court is the Magistrate Judge’s Report and

Recommendation (“R&R”) that this Court dismiss Defendant John Katz’s motion

to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255 [Doc.

35]. A district judge has broad discretion to accept, reject, or modify a magistrate

judge’s proposed findings and recommendations. United States v. Raddatz, 447

U.S. 667, 680 (1980). The Court notes that no objections have been filed in

response to the Magistrate Judge’s Report and Recommendation. Therefore, in

accordance with 28 U.S.C. § 636(b)(1) and Rule 59 of the Federal Rules of

Criminal   Procedure,    the   Court    has   reviewed   the   Magistrate   Judge's

Recommendation for clear error and finds none.

      Accordingly, the Court receives the Magistrate Judge’s Report and

Recommendation with approval and hereby ADOPTS the Report and
